Filed 7/19/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 180







Tara Dawn Ritter, n/k/a Tara McDonald, 		Plaintiff and Appellee



v.



Joshua Daniel Ritter, 		Defendant and Appellant



         and



State of North Dakota,                                                    Statutory Real Party in Interest







No. 20160442







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Bruce A. Romanick, Judge.



AFFIRMED.



Per Curiam.



Elizabeth A. Elsberry (argued) and Christopher E. Rausch (appeared), Bismarck, N.D., for plaintiff and appellee.



Suzanne M. Schweigert (argued) and Annique M. Lockard (appeared), Bismarck, N.D., for defendant and appellant.

Ritter v. Ritter

No. 20160442



Per Curiam.

[¶1]	
Joshua Ritter appeals a district court’s second amended judgment denying his motion for equal residential responsibility.  Ritter also appeals the district court’s order denying his motion for “clarification and/or modification.”  We conclude the district court’s findings on the best interest factors are not clearly erroneous, the district court did not abuse its discretion in denying Ritter’s motion for “clarification and/or modification,” and the district court followed our mandate by holding an evidentiary hearing on remand.  
Ritter v. Ritter
, 2016 ND 16, ¶ 15, 873 N.W.2d 899.  We summarily affirm under N.D.R.App.P. 35.1(a)(2), (4), and (7).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Jerod E. Tufte

Daniel J. Crothers

Mary Muehlen Maring, S.J.



[¶3]	The Honorable Mary Muehlen Maring, S.J., sitting in place of Kapsner, J., disqualified.